 


109 HR 1379 IH: To amend the Internal Revenue Code of 1986 to treat electric transmission property as 15-year property for depreciation purposes.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1379 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. English of Pennsylvania (for himself, Mr. McCrery, Mr. Murphy, Mr. Foley, Mr. Herger, Mr. Shaw, Mr. Green of Wisconsin, Ms. Baldwin, Mr. Peterson of Pennsylvania, and Mr. Sam Johnson of Texas) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to treat electric transmission property as 15-year property for depreciation purposes. 
 
 
1.Electric transmission property treated as 15-year property 
(a)In generalSubparagraph (E) of section 168(e)(3) of the Internal Revenue Code of 1986 (relating to classification of certain property) is amended by striking and at the end of clause (v), by striking the period at the end of clause (vi) and inserting , and, and by adding at the end the following new clause: 
 
(vii)any section 1245 property (as defined in section 1245(a)(3)) used in the transmission at 69 or more kilovolts of electricity for sale the original use of which commences with the taxpayer after the date of the enactment of this clause.. 
(b)Alternative systemThe table contained in section 168(g)(3)(B) of such Code is amended by inserting after the item relating to subparagraph (E)(vi) the following: 
 
 
 
 
(E)(vii)30. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act, in taxable years ending after such date. 
 
